DETAILED ACTION
This action is pursuant to the claims filed on February 4, 2020. Claims 1-22 are pending. Claims 1-13 and 21 are withdrawn. A first action on the merits of claims 14-20 and 22 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 21, drawn to a method, classified in A61B5/046.
II. Claims 14-20 and 22, drawn to a system, classified in A61B5/0422.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process can be practiced with a catheter assembly comprising different electrode arrangements such as a basket type catheter assembly or non-basket type catheter assembly.
During a telephone conversation with Louis Deljuidice on September 1, 2020 a provisional election was made without traverse to prosecute the invention of II, claims 14-20 and 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-13 and 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 22 recites, “the system….is configured to achieve clinically improved performance and safety of catheter configurations as to accessibility into target areas of the beating heart”. This limitation is indefinite because a set of data/values/baseline in which it is improving upon is lacking in the limitation. For example, it is unclear whether the improvement step is based upon an initial contact or coverage of the catheter system within the heart or is an improvement from another source of mapping device. Furthermore, “improving” is a subjective term that depends upon the person performing the mapping of the heart. The specification is 
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17-19 fails to recite a specific structure configured to generate a map as claimed or being configured with an EGM acquisition rate as claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over 
Frontera et al. (hereinafter ‘Frontera’, NPL: Electrogram signature of specific activation patterns: Analysis of atrial tachycardias at high-density endocardial mapping) and further in view of Fang et al. (hereinafter ‘Fang’, U.S. PGPub. No. 2013/0253504). 
In regard to independent claims 14 & 22 and claims 15-19 , Frontera discloses a catheter system for high density mapping electrical signals generated by cardiac tissue before, during and/or after the treatment of cardiac (Methods, Description of the mapping system and recording catheter), comprising: a catheter and wherein the system is configured to achieve clinically improved performance and safety of catheter configurations as to accessibility into target areas of a beating heart (shown throughout the reference, the catheter is used for successful and safe high-density mapping with 64 electrodes).
However, Frontera is silent as to the specific details of the catheter as claimed.
Fang teaches a catheter system used for measuring unipolar and bipolar electrogram ([0040]), wherein the catheter comprises an elongated body (catheter body 12); a distal electrode assembly (distal assembly 18) comprising a proximal stem spine mounting assembly 31 comprising an outer mounting ring 32 disposed within the catheter body 12, [0048]) with a plurality of splines (splines 14) emanating from the stem; a plurality of nonconductive spine covers each surrounding a respective spine (non-conductive covering 26 covers the spine 14 as shown in Fig. 2), each of the  spine covering one or more tensile members of the respective spine cover (each spine 14 contains support arm 24 which is formed from shape memory material as shown in Fig. 3, [0038]). Fang further discloses recording bipolar electrograms with 64 electrodes distributed across each of the respective spines and radiating in a flower-like manner from the elongated body ([0052]), thus meeting claim 15, wherein each of the electrodes has a length of 0.5 to about 2 mm ([0040]) and the distance between adjacent pairs of electrodes is about 0.5 mm to about 2 mm ([0040]) which suggests the mapping density is at least 7 electrodes/cm2, thus meeting claim 16. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any of the catheter system of Frontera and Fang for measuring electrical signals or electrogram. Furthermore, the radial expansion of the spines of Fang allow the spines to lie flat against the target tissue during mapping ([0072]).
With respect to additional claim limitations, the examiner notes that the claim does not positively recite a specific processor configured to perform the steps as claimed such as, generating a map and/or a data acquisition structure. An EGM acquisition rate, which is claimed in claims 19 and 22 is not a structure but rather one of the operating parameters of a data acquisition structure. Absent of a specific processor and/or a data acquisition . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over 
Frontera and Fang as applied to claim 15/14 above, and further in view of 
Beeckler et al. (hereinafter ‘Beeckler’, U.S. PGPub. No. 2009/0005773). 
In regards to claim 20, Frontera/Fang combination discloses the invention substantially as claimed in claim 15/14 and discussed above. Fang further discloses recording bipolar electrograms with 64 electrodes distributed across each of the respective spines and radiating in a flower-like manner from the elongated body ([0052]).
However, Frontera/Fang combination is silent as to the material of the mapping electrode. 
Beeckler teaches that electrodes on a catheter can be made of any suitable conductive material including platinum, gold, platinum-iridium ([0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the electrode of Frontera/Fang combination formed from any of the well-known conductive materials such as gold, platinum, platinum-iridium as taught by Beecker, thereby arriving at the claimed invention and a predictable result would ensue. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                            3/29/2021